ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed *573a petition for disciplinary action alleging that respondent Daniel D. Reisman has committed professional conduct warranting public discipline, namely, trust account violations, including failure to maintain books and records and overdrafts, resulting in misappropriation of client funds; maintenance of frivolous actions and misrepresentations to the court; failure to pay a court reporter judgment; neglect of client matters; and noncooperation with the Director’s office in its investigation; and
WHEREAS, following respondent’s answer, the matter was heard by a referee who filed findings of fact and a recommendation that respondent be indefinitely suspended from the practice of law with no right to petition for reinstatement for three years and only following the reinstatement procedures pursuant to Rule 18, Rules on Lawyers Professional Responsibility; and
WHEREAS, the respondent and the Director have entered into a stipulation wherein they agree that the referee’s findings are conclusive and that the referee’s recommendation for discipline is appropriate; and
WHEREAS, this court has independently reviewed the record and agrees that the recommendation is appropriate,
IT IS HEREBY ORDERED that Daniel D. Reisman is indefinitely suspended from the practice of law for a minimum of three years, that he must comply with the requirements of Rule 18 for any reinstatement, that he comply with Rules 24 and 26, and that pursuant to his agreement, respondent shall pay to the Director $900 in costs and $994.25 in disbursements.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice